Citation Nr: 0106611	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  94-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection an organic mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to July 1971.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 1993, 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Detroit, Michigan 
(hereinafter RO).

In September 1997 correspondence, the veteran, who served in 
Vietnam, raised the issue of entitlement to an increased 
rating for post-traumatic stress disorder, as well as the 
issue of entitlement to service connection for diabetes 
mellitus secondary to PTSD.  Moreover, since January 1993, a 
claim of entitlement to service connection for diabetes 
mellitus secondary to herbicide exposure has remained 
unadjudicated.  This latter fact was first brought to the 
RO's attention in Board's April 1996 remand, but to date only 
service connection on a direct basis has been adjudicated.  
The secondary claim remains unadjudicated.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration.  In adjudicating the appellant's entitlement 
to service connection to diabetes mellitus secondary to 
herbicide exposure the RO must carefully consider the 
provisions pertaining to the proposed regulation governing 
presumptive service connection for diabetes mellitus.  See 66 
Fed. Reg. 2376 (2001). 

In February 1998, the Board remanded this claim for further 
development, including development on the issue of 
entitlement to service connection for headaches.  As service 
connection for post traumatic headaches was granted in a May 
2000 rating decision that issue is no longer before the 
Board.  38 U.S.C.A. § 7104 (West 1991).


FINDING OF FACT

The veteran does not have an organic mental disorder related 
to service or to any incident therein.



CONCLUSION OF LAW

An organic mental disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records reveal that the veteran was hit 
by shrapnel when a mortar exploded 50 feet from him in August 
1970.  He did not lose consciousness, but received a 4-inch 
laceration to the left parietal scalp.  Under the laceration 
there was an extensive cephalohematoma.  Thereafter, the 
veteran complained of daily headaches and dizzy spells.  In 
military correspondence dated in October 1970, it was 
reported that scalp lacerations caused the veteran's 
headaches, and he was relieved of his previous duties for two 
months to recover.  Thereafter, a neurological examination in 
October 1970, was normal.  The impression was post-traumatic 
headaches that were improving.  The veteran's prognosis was 
good, and he was found fit for duty.  However, the veteran 
continued to complain of headaches and trouble with his 
equilibrium.  In February 1971, a clinical entry reported 
that the veteran was oriented and his cranial nerves appeared 
intact.  His coordination was good except for a questionable 
past pointing on the index to nose test.  Deep tendon 
reflexes were hypoactive bilaterally.  The fundoscopic 
examination was within normal limits.  The impressions were 
posttraumatic headache, headache that was psychogenic in 
origin, and rule out organic problem.  A neurology 
consultation at that time reported headaches on a daily basis 
and an episode of syncope.  Examination revealed tenderness 
of the left parietal scalp, with no other findings.  The 
impression was anxiety and scalp irritation, due to fragment 
wound.  The veteran's discharge examination dated in June 
1971, was negative for any neurologic abnormalities.  A 
history of shrapnel removed from the occipital area of the 
head in 1970 was reported, with no residual problems.  

Subsequent to service discharge, a VA examination conducted 
in November 1982, reported continued complaints of headaches.  
A neurological examination reported a scar on the left side.  
The veteran stated that when he was first injured he had 
difficulty with his balance, but that improved and he did not 
have a current problem.  The examination was not remarkable 
for neurologic findings.  On psychiatric examination, it was 
noted that the veteran was unable to subtract 7 from 100, but 
he noted that he had problems with math; however, he was able 
to do simple addition.  The veteran made no attempt to 
understand proverbs.  The diagnoses were headache of an 
unknown origin, with a history of posttraumatic headaches, 
rule out organic reason; diabetes; and atypical personality 
disorder.  An x-ray series of the skull found intact osseous 
structures, with no evidence of significant cortical defect 
or retained foreign bodies.  The sella turcica was 
unremarkable, as was the general appearance of the skull.  

The veteran was admitted to a private facility for alcohol 
dependency in October 1985.  He reported symptoms of 
addiction to chemicals which included gross tremors, using 
alcohol and marijuana despite medical contraindications, and 
loss of control.  He reported using LSD for two years, and 
barbiturate and marijuana for 15 years.  

A psychiatric examination conducted for the Social Security 
Administration in October 1988, reported that the veteran's 
memory and concentration were poor and his math ability was 
reported as extremely poor.  His grasp of abstract and 
conceptual thinking was reported as quite impaired which 
"makes one wonder if along with his motor and sensory 
polyneuropathies, perhaps there is also some diffuse organic 
brain damage [or else a basic deficit in intellectual 
endorsement]."  The diagnoses included post-traumatic stress 
syndrome, psychophysical musculoskeletal disorder, and 
secondary depression.  

In December 1988, the veteran was granted Social Security 
disability benefits based on his post traumatic stress 
disorder and diabetes mellitus.

Private medical records dated in 1988, reported treatment for 
uncontrolled diabetes mellitus, with diabetic neuropathy.  In 
1989, diagnoses included non-insulin dependent diabetes 
mellitus, and diabetic neuropathy of the lower extremities, 
bilaterally.  A VA neurological examination conducted in 
April 1989, reported the veteran was oriented and the cranial 
nerves were within normal limits.  There was no focal motor 
weakness found in the upper or lower extremities.  The 
neurological diagnoses were diabetes mellitus, peripheral 
neuropathy, and a history of headaches.  A VA psychiatric 
examination conducted at that time, found that no evidence of 
a thought disorder.  He was able to calculate two of three 
multiplication problems and was able to identify the 
President of the United States, the governor of his state, 
and the mayor of his city.  The diagnoses included a 
generalized anxiety disorder; diabetes mellitus, with a 
history of peripheral neuropathy; and stress due to Vietnam 
combat.  

A private mental status examination conducted in November 
1989, reported that the veteran received two head injuries in 
service.  It was noted that after service, the veteran abused 
alcohol and drugs.  On examination, the veteran complained of 
nervousness, obsessive thoughts and dreams of his combat 
experiences, uncontrollable anger, excessive worry, guilt, 
flashbacks, depression, fatigue, lack of interest in 
activities, poor memory, sleep difficulties, and poor 
concentration.  The psychologist concluded that the veteran's 
post-traumatic stress disorder had rendered him unable to 
work.  It was also noted that the veteran presented symptoms 
"which may" indicate a degree of brain damage.  Memory and 
concentration difficulties, emotional lability, and periods 
of cognitive dysfunction were reported, as well as "aphasia-
like" language features.  The diagnoses included 
post-traumatic stress disorder, with possible organic mental 
disorder.  

Thereafter, a private neuropsychological examination was 
conducted by G. Johnson, Ph.D., in December 1989 and January 
1990.  The veteran reported a history of a head wound on the 
left temporal parietal area while in combat, that resulted in 
headaches, ringing in his ears, and poor balance problems.  
The veteran stated that since the injury, his memory had been 
poor and had difficulty communicating as he had trouble 
finding the right words.  He stated that he had difficulty 
with math, which was a "new" problem.  The veteran reported 
a history of alcohol and marijuana abuse, but stated that he 
had not abused alcohol or other drugs since 1985.  However, 
he later reported he had been arrested for drunk driving in 
1987.  The veteran complained of poor memory, a difficulty 
coming up with words, and poor coordination.  The diagnoses 
included organic mental disorder and post-traumatic stress 
disorder, from historical data.  

An electroencephalogram conducted in November 1989 found 
mildly abnormal awake and sleep patterns for age due to a 
rare right frontal sharp activity during drowsiness.  The 
examiner stated that this "could" be consistent with a 
lowered seizure threshold or structural lesion.  No 
electrical seizures were seen.  

Thereafter, a VA neurological examination conducted in April 
1990, noted complaints of dizziness and bumping into things 
prior to the onset of a headache.  The veteran further noted 
that his hands and legs had been numb for the prior 3 years, 
and he could not walk much.  The neurological examination 
found mental status and cranial nerves were within normal 
limits.  There was no focal motor weakness found in the upper 
and lower extremities, however, a mild generalized weakness 
was noted.  The diagnoses were headaches, by history; closed 
head injury, with dizziness by history; diabetes mellitus; 
and mild peripheral neuropathy.  

At an April 1990 psychiatric evaluation the veteran's 
sensorium was clear and he was oriented.  He correctly 
calculated two out of three multiplication problems.  The 
diagnosis was post-traumatic stress disorder.  A series of 
skull x-rays were normal, with no evidence of fracture or 
lesions noted.  

A private medical report from T. Elliott, D.O., dated in 
February 1991, revealed that the veteran was being treated 
with narcotic pain medication to relieve chronic lower 
extremity pain.  He was also being treated for poor short-
term memory loss, organic depressive disorder.  The examiner 
stated that post-traumatic stress disorder and exposure to 
Agent Orange could not be ruled out, and that it "would 
appear that a lot of his symptoms and problems [stem] from 
these very conditions."  

In September 1991, a pain management center report indicated 
that the veteran had a significant degree of neuropathic pain 
"which may be related to diabetic neuropathy and perhaps to 
his Agent Orange exposure."  

In April 1992, Dr. Elliott reported that the current 
diagnoses included severe diabetic peripheral neuropathy; 
Agent Orange exposure, with an unknown contribution to the 
peripheral neuropathy; post-traumatic stress disorder, with 
an ongoing organic mood disorder, and severe depression; left 
temporal head injury, secondary to shrapnel without 
intracranial foreign body; insulin dependent diabetes 
mellitus; and narcotic dependence, secondary to peripheral 
neuropathy.

A VA psychiatric examination conducted in June 1992, found 
that the veteran spoke slowly and in a halting way, however, 
general cognitive strengths were within normal limits.  The 
diagnoses included depression, post-traumatic stress 
disorder, narcotic medication dependency, and diabetes 
mellitus.  

In November 1992, Dr. Elliott reported that the veteran's 
disabilities included severe and uncontrolled insulin 
dependent diabetes mellitus, complicated by diabetic 
symmetric peripheral neuropathy; a major depressive disorder 
with post-traumatic stress disorder and suicidal ideation; 
recurrent and intractable cephalgia secondary to uncontrolled 
diabetes and historical left temporal head injury; severe 
short term memory loss with secondary loss suspected due to 
left temporal head injury, post-traumatic stress disorder, 
and Agent Orange exposure.

A VA examination conducted in June 1993, reported that the 
veteran's memory was impaired for managing his affairs.  The 
diagnoses included insulin dependent diabetes mellitus under 
poor control; peripheral neuropathy and limb pain due to 
diabetes mellitus; post-traumatic stress disorder; and severe 
headaches controlled by narcotics.  

A VA neurological examination conducted in June 1996, noted 
that the veteran was alert and oriented, and showed no 
impairment of thinking, memory, or recall.  The diagnoses 
were vestibular and auditory nerve neuropathy, secondary to 
traumatic injury with impairment of hearing loss, tinnitus, 
and mild balance function; diabetic neuropathy "unrelated" 
(sic) to and secondary to diabetes; and a history of closed 
head injury, with a history of headaches and a history of 
impaired recall.  It was noted that the veteran failed to 
report for the scheduled electroencephalogram.  In an 
addendum dated in February 1997, the examiner opined that 
there was no relationship between the shell fragment injury 
to any mental disorder.  

A VA psychiatric examination conducted in June 1996, reported 
that the veteran was alert and oriented.  There was no 
evidence of thought or speech disorders, and no evidence of 
cognitive deficits.  It was noted that there was a "little 
bit" of a short-term memory deficit but this was associated 
with decreased concentration and a preoccupation with his 
experiences in Vietnam.  The diagnosis was post-traumatic 
stress disorder.  

A neuropsychological assessment conducted in July 1996, by J. 
Crowther, Ph.D., found the results of the examination 
revealed that the veteran 

undoubtedly has suffered a traumatic 
insult to his brain, which affects skills 
that are related to right and frontal 
brain functioning.  Since there is no 
history of any brain injury prior to or 
following his head injury suffered in 
battle during the Vietnam conflict, it is 
reasonable to assume that his current 
problems in memory, concentration, 
problem solving, visual spatial ability, 
perceptual organization, and dyscalculia, 
are a direct result of that head injury.  
(Emphasis in original).

Private medical records dated from 1993 to 1997, indicate 
that the veteran's neuropathic pain was treated with 
medications, to include narcotics.  It was noted that the 
veteran was compliant with the medication, with no abuse.  
The diagnoses were painful diabetic neuropathy and a history 
of closed head injury, with cognitive and memory impairments.  

A VA psychiatric examination conducted in March 1997, 
reported that the veteran "presented in a startling 
different manner" than that reported by the June 1996 
examination reports.  The examiner stated that it was of 
critical significance that the veteran had been taking 
narcotics for pain for the past 8 or 9 years.  The veteran 
appeared drowsy and intoxicated.  His speech was slurred, and 
there was a shifting awareness.  The veteran's speech was 
rambling and he made noises.  He had a bland face, his jaw 
was slack, and his gaze was inner determined.  The veteran 
did not know the day of the week or the day of the month.  
The diagnoses included acute narcotics intoxication, mild, 
and narcotic dependent personality trait.  The examiner 
concluded that "if there was a differentiation between 
organic and inorganic syndrome, this would appear definitely 
an organic intoxication, acute" and related to narcotics.  

A statement from Dr. Crowther dated in April 1997, reported 
that due to headaches and diabetic neuropathy, the veteran 
had been prescribed pain medications, which he used according 
to prescription.  Dr. Crowther stated that although the 
veteran used cannabis while in service and shortly 
thereafter, this did not continue as a pattern once he left 
the service.  Dr. Crowther therefore found that the VA 
diagnosis of narcotic intoxication and narcotic dependent 
personality in March 1997 did not fit the symptoms in the 
veteran's case.  Dr. Crowther further stated that if the 
veteran appeared intoxicated at times, it was due to erratic 
blood sugar levels.  

A private psychiatric examination conducted in June 1997, 
reported that the veteran was alert and oriented.  A somewhat 
retarded psychomotor function was reported.  The examiner was 
unable to assess the veteran's gross past or recent cognitive 
impairment.  The diagnoses included prolonged post-traumatic 
stress disorder; recurrent and severe major depressive 
disorder; and status post closed head injury, with a possible 
organic personality disorder.  

The veteran was admitted to a VA facility for post-traumatic 
stress disorder treatment in August 1997.  It was noted that 
the veteran ambulated with a cane, secondary to peripheral 
neuropathy; otherwise, physical and neurological evaluations 
were normal.  The veteran's speech was of regular rate and 
rhythm, and coherent and goal directed.  The diagnosis was 
post-traumatic stress disorder.  

In July 1998, the veteran was admitted to a VA facility for 
observation and evaluation.  A psychiatric evaluation found 
post-traumatic stress disorder.  A VA neurological 
examination conducted in July 1998, reported complaints of 
headaches, episodes of vertigo, double vision in all 
directions.  The veteran was reported as alert and oriented.  
Motor power was equal and full, except in the intrinsic hand 
muscles.  Finger to nose coordination was intact; however, 
Romberg testing revealed that the veteran swayed to both 
sides, with eyes opened or closed.  The impression was 
symmetric sensory polyneuropathy due to diabetes mellitus, 
and post concussion syndrome, rule out subdural hematoma.  

A VA neuropsychological assessment conducted in July 1998, 
reported that two algorithms revealed a better than 50 
percent probability that the veteran's WAIS-R performance 
represented diminished motivation or a conscious attempt to 
appear brain damaged.  Memory functioning tests reported that 
a decline in previously encoded material was inconsistent 
with the sequelae of a head injury, and instead pointed to 
variable attention.  It was noted that the veteran had 
adequate encoding, storage, and recognition, but might have 
impaired retrieval.  The examiner stated there was no 
neurological reason why the visual recognition task was 
normal, but the verbal recognition task was in the severely 
impaired range.  In the postconcussive syndrome 
questionnaire, the veteran reported experiencing extremely 
rare symptoms, such as bumping into things.  He reported that 
his psychological symptoms of concentration difficulties, 
depression, irritability, word finding difficulties, 
tinnitus, poor memory, and clumsiness were worsening.  The 
examiner stated that the worsening of these symptoms were not 
consistent with the long-term sequelae from a neurological 
injury.  It was noted that the worsening of these symptoms 
were more likely secondary to his psychological state, which 
appeared exaggerated.  The examiner concluded that the 
veteran was 

functioning in the low average range of 
intellectual abilities, consistent with 
prior evaluations and predictions of 
premorbid functioning.  His protocol is 
significant for relative weakness in 
performing tasks of visual perception, 
attention, arithmetic, problem solving, 
and some tasks of memory.  As noted 
above, his memory deficits were 
inconsistent across type of task.  He 
demonstrated intact encoding, storage, 
and recognition of information.  
Assessment of emotional functioning 
revealed an individual who reported 
significant psychological symptoms that 
were diffuse in nature.  His report of 
psychological, health, and cognitive 
complaints are significantly greater than 
virtually all medical and neurological 
patients.  His claim that many of his 
symptoms are worsening is illogical and 
inconsistent with the natural course of 
recovery, 18 years post-injury.  In 
summary, the current evaluation is not 
consistent with findings from 
neurological damage secondary to a head 
injury.  His perception of poor cognitive 
functioning is more likely the result of 
his psychiatric presentation and 
diminished motivation in participating in 
the evaluation.  

An additional VA neurological evaluation in July 1998, by the 
Chief of the Neurology Section, reported that the veteran's 
mental status was impaired, but fluctuated.  The examiner 
opined that the contribution of alcoholism to the veteran's 
mental status was "probably not inconsiderable."  Symptoms 
reminiscent of benign postural vertigo were reported.  An 
electroencephalogram was abnormal, suggestive of the presence 
of a cortical or subcortical disturbance in the right 
hemisphere, posteriorly.  A magnetic resonance imaging was 
normal.  An addendum to this examination dated in December 
1998, reported that there was no evidence of an organic 
mental disorder, as substantiated by the neuropsychological 
report.  The examiner stated the neuropsychological 
evaluations of Dr. Crowther and Dr. Johnson "were performed 
years ago and differ from that of [the July 1998 
neuropsychological assessment] but the latter is more up-to-
date and, in my opinion, of greater validity."  

II.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, the VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  In this respect, the RO has made 
numerous attempts to develop the record and has obtained the 
veteran's service medical records, personnel records, and 
post-service treatment records.  The veteran was provided 
with VA examinations pertaining to the claimed disorder at 
issue.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (to be codified at 38 
U.S.C. § 5103A). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. 3.303(d) (2000).

In the instant case, the veteran was hit by shrapnel in 
August 1970.  His 1971 discharge examination, however, 
reported only a history of shrapnel removal from the 
occipital area of the head, with no residual problems.  The 
examination was negative for any neurologic abnormalities.  

Although a psychiatric examination conducted for the Social 
Security Administration in October 1988, reported that there 
possibly was diffuse organic brain damage, this opinion was 
based on impairment of the veteran's grasp of abstract and 
conceptual thinking as well as his motor and sensory 
polyneuropathies.  On multiple occasions, however, the 
veteran's motor and sensory polyneuropathies have been 
directly related to diabetes mellitus, and any organic brain 
disorder.  

A review of the evidence of record reveals that the veteran's 
cognitive functioning has fluctuated.  Although the veteran 
has presented symptoms such as memory and concentration 
difficulties, emotional lability, periods of cognitive 
dysfunction, and "aphasia-like" language features, which 
have resulted in diagnoses of an organic mental disorder, 
additional examinations either found no evidence of thought 
or speech disorders, and no evidence of cognitive deficits.  
On those occasions when difficulties were found by examiners 
the difficulty was associated with a decrease in the 
veteran's concentration, a preoccupation with his experiences 
in Vietnam, or to narcotic intoxication.  The preponderance 
of the evidence is against linking any difficulty to an 
organic mental disorder. 

Dr. Crowther found that the veteran's head injury in service 
resulted in impaired brain functioning, to include memory, 
concentration, problem solving, visual spatial ability, 
perceptual organization, and dyscalculia.  This conclusion 
was based on the absence of a head trauma other than that in 
service.  Dr. Crowther stated in April 1997, that although 
the veteran used cannabis while in service and shortly 
thereafter, this did not continue as a pattern once he left 
the service and therefore, the VA diagnosis of narcotic 
intoxication and narcotic dependent personality in 1997, did 
not fit the symptoms in the veteran's case.  The evidence of 
record, however, shows that the veteran was treated for a 
long history of LSD, barbiturate and marijuana use in 1985, 
to include a history of gross tremors, loss of control, and 
the use of alcohol and marijuana despite medical 
contraindications.  This stands in stark contrast to the 
history relied upon by Dr. Crowther in forming her opinions.  
Additionally, the record shows that narcotic dependence has 
been diagnosed by both private and VA physicians beginning in 
1992.  Finally, Dr. Crowther has stated that the veteran's 
erratic blood sugar levels could account for his appearing 
intoxicated during the March 1997 examination.  This would 
suggest that an organic mental disorder is not responsible 
for his slurred speech, shifting awareness, and impaired 
cognitive functioning. 

In July 1998, the veteran was admitted to a VA facility for 
observation and evaluation.  A neuropsychological assessment 
compared its findings to those of Dr. Johnson in 1989 and Dr. 
Crowther in 1996.  After considering the earlier findings, as 
well as the service and post-service medical records, the 
examiner concluded that his findings were not consistent with 
neurological damage secondary to a head injury, and that the 
veteran's perception of poor cognitive functioning was 
secondary to an exaggerated psychological state, as well as 
diminished motivation in participating in the evaluation.  
Additionally, the VA's Chief of the Neurology Section found 
no evidence of an organic mental disorder.  The VA's Chief of 
the Neurology stated that the July 1998 neuropsychological 
assessment was of greater validity than the 
neuropsychological evaluations of Dr. Crowther and Dr. 
Johnson.

Accordingly, the Board finds that the examinations in July 
1998, which were conducted in conjunction with a review of 
the entire recorded history, are more probative than those 
examinations that were conducted without access to the 
veteran's complete medical and factual records.  Any 
examination based on incomplete or inaccurate medical and 
factual histories is of very limited probative value.  Thus, 
on the merits, the weight of the more probative evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  

The appeal is denied


ORDER

Service connection for an organic mental disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

